Atkinson and Hill, JJ.,
concur in the ruling that the profits realized from the sale of the stock in October, 1929, were'taxable under the act, but can not concur in the opinion of the three members of the court named above, that the profits realized by the sale of the stock in question in February, 1929, wer.e taxable, being of the opinion that such a construction of the act renders it retroactive and unconstitutional.
Gilbert, J.,' is of the opinion that neither the profits realized by the sale of the stock in February nor the profits realized by the sale of the stock in October were taxable, and therefore dissents from the ruling made in the second headnote.
The judgment is affirmed in part by operation of law, and reversed in so far as the court below granted an injunction restraining the enforcement of the tax upon profits arising upon the sale of stock by the plaintiff Glenn in October, 1929.